Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT AND STATEMENT OF REASONS FOR ALLOWANCE
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy Wall on August 9, 2021. This conversation with the examiner and Mr. Wall is a follow up to the Applicant Requested Interview of July 16, 2021. The After Final Amendment of 7/19/2021 is entered herewith, prior to the changes made in the examiner’s amendment below.
The application has been amended as follows: 
In the Claims:

Amend claims 1, 2, 5, 6, and 10-13 as follows:

--1.    (Currently Amended) A filter unit with a center frequency, comprising:
a first dielectric substrate having a first [surf ace] surface portion and a second surface portion; a first conducting plane located on the first surface portion; and at least one transmission arrangement located on the second surface portion, wherein the at least one transmission arrangement comprises:

-    a plurality of transmission lines connected in series between an input port and an output port, [each port] said input port and said output port connectable to a respective auxiliary system[each with a system impedance; wherein each transmission line has a characteristic impedance;
and wherein the characteristic impedance of each transmission line is less than the system impedance, and
wherein the plurality of transmission lines are symmetrical about the shunt node with regard to at least the characteristic impedances of the plurality of transmission lines, and wherein the shunt node is a single shunt node.--

--2.    (Currently Amended) The filter unit according to claim 1, 
wherein the shunt connection has [said electrical length;
wherein the center frequency of the filter unit is related to a wavelength of the filter unit;
and wherein the electrical length of the shunt connection is 

    PNG
    media_image1.png
    43
    116
    media_image1.png
    Greyscale
, wherein p is an integer greater or equal to zero.--

--5.    (Currently Amended) The filter unit according to claim 1, wherein the shunt connection has a characteristic impedance and wherein a ratio between the characteristic impedance of the shunt connection and the system impedance is in the interval 


--6.    (Currently Amended) The filter unit according to claim 1, wherein a ratio between the characteristic impedance of the transmission line connected to the first port and the system impedance is more than 0.8 [

--10.    (Currently Amended) The filter unit according to claim 3, wherein the first segment and the second segment each comprise at least [six transmission lines connected in series.--

--11.    (Currently Amended) The filter unit according to claim 1, wherein a second dielectric substrate having a first [surf ace] surface portion and a second surface portion with a second conducting plane located thereon, wherein the first surface portion of the second dielectric substrate is in connection with the second surface portion of the first dielectric substrate and the at least one transmission arrangement.--

--12.    (Currently Amended) The filter unit according to claim 1, wherein each transmission line has an electrical length; and
wherein the electrical length of the transmission lines and the electrical length of the shunt connection corresponds to an equivalent electrical length in the interval [


--13.    (Currently Amended) The filter unit according to claim 12, wherein the ratio is in the interval 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  	Regarding claim 1, the amendment to claim 1 in the response of July 19, 2021, entered herein, makes clear that more than one transmission line is symmetrical about the shunt node, etc. Applicant’s arguments filed on page 3 of the July 19, 2021 are persuasive. 	The prior art of record does not teach alone or in combination a filter unit with a center frequency, comprising: a first dielectric substrate having a first surface portion and a second surface portion; a first conducting plane located on the first surface portion; and at least one transmission arrangement located on the second surface portion, wherein the at least one transmission arrangement comprises:
-    a shunt node having a shunt connection to the conducting plane, wherein an electrical length of the shunt connection defines the center frequency of the filter unit and
the plurality of transmission lines are symmetrical about the shunt node with regard to at least the characteristic impedances of the plurality of transmission lines, and wherein the shunt node is a single shunt node  in combination with all other elements in claim 1.

 	Regarding claims 2-20, the claims are allowed as they further limit allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866